UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q/A (Amendment No. 1) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-14731 Hallador Petroleum Company (Exact Name of Registrant as Specified in Its Charter) Colorado 84-1014610 (Stateof Incorporation) (I.R.S.Employer Identification No.) 1660 Lincoln St., Suite 2700, Denver, Colorado 80264-2701 (Address of Principal Executive Offices) (Zip Code) (303) 839-5504fax: (303) 832-3013 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Shares outstanding as of May 7, 2009:22,446,028 EXPLANATORY NOTE This Form10-Q/A is being filed solely to amend Exhibits 31and 32 (the SOX 302 and 906 certifications) of the original filing and does not amend any other information set forth in the original filing and we have not updated disclosures contained therein to reflect any events that occurred subsequent to the date of the original filing. 1 PART 1 - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheet (in thousands, except share data) March 31, December 31, 2008 * ASSETS Current assets: Cash and cash equivalents $ $ Certificates of deposit Federal income tax receivable Accounts receivable Coal inventory 71 Other 1,814 Total current assets 31,636 Coal properties, at cost: Land, buildings and equipment 64,489 Mine development Less - accumulated depreciation, depletion, and amortization ) ) 103,025 Investment in Savoy 7,652 Other assets 2,505 $ 144,818 $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of bank debt $ 5,000 $ Accounts payable and accrued liabilities 10,210 State income tax payable 1,173 Other 18 Total current liabilities 16,401 Long-term liabilities: Bank debt, net of current portion 35,000 Interest rate swaps, at estimated fair value 2,133 Deferred income taxes 3,681 Asset retirement obligations 696 Other 4,345 Total long-term liabilities 45,855 Total liabilities 62,256 Equity: Hallador stockholders' equity Preferred stock, $.10 par value, 10,000,000 shares authorized; none issued Common stock, $.01 par value, 100,000,000 shares authorized; 22,446,028 outstanding Additional paid-in capital 69,800 Retained earnings 9,969 Total Hallador stockholders' equity 79,993 Noncontrolling interest 2,569 Totalequity $ 144,818 $ *Derived from the Form 10-K See accompanying notes. 2 Consolidated Statement of Operations (in thousands, except per share data) Three months ended March 31, Revenue: Coal Sales $ $ Equity (loss) - Savoy ) ) Other Costs and expenses: Cost of coal sales DD&A G&A Interest * Income (loss) before income taxes ) Income taxes: Current Deferred Net income (loss) ) Less: net (income) loss attributable to the noncontrolling interest ) 74 Net income(loss) attributable to Hallador $ $ ) Net income (loss) per share: Basic and diluted $ $ ) Weighted average shares outstanding: Basic and diluted *Includes $885relating to our interest rate swaps. See accompanying notes. 3 Condensed Consolidated Statement of Cash Flows (in thousands) Three months ended March 31, Operating activities: Cash provided byoperating activities $ $ Investing activities: Capital expenditures for coal properties ) ) Other ) Cash used in investing activities ) ) Financing activities: Proceeds from bank debt Cash provided by financing activities Increase (decrease) in cash and cash equivalents ) 91 Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid for interest (net of amount capitalized – $300 and $100) $ $ See accompanying notes. 4 Notes to Consolidated Financial Statements 1. General Business The interim financial data is unaudited; however, in our opinion, it includes all adjustments, consisting only of normal recurring adjustments necessary for a fair statement of the results for the interim periods. The financial statements included herein have been prepared pursuant to the SEC’s rules and regulations; accordingly, certain information and footnote disclosures normally included in GAAP financial statements have been condensed or omitted. On January 1, 2009, we adopted SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements. Our organization and business, the accounting policies we follow and other information, are contained in the notes to our financial statements filed as part of our 2008 Form 10-K. This quarterly report should be read in conjunction with such10-K. The accompanying consolidated financial statements include the accounts of Hallador Petroleum Company and its subsidiaries. All significant intercompany accounts and transactions have been eliminated. We are engaged in the production of coal from a shallow underground mine located in western Indiana.We also own a 45% equity interest in Savoy Energy L.P., a private oil and gas company which has operations primarily in Michigan. As discussed in prior filings, we have entered into significant equity transactions with Yorktown and other entities that invest with Yorktown. Yorktown currently owns about 55% of our common stock and represents one of the five seats on our board. 2. Equity Investment in Savoy We account for our 45% interest in Savoy using the equity method of accounting. Below (in thousands) are: (i) a condensed balance sheet at March 31, 2009 and (ii) a condensed statement of operations for the quartersended March 31, 2009 and 2008. Condensed Balance Sheet Current assets $ 8,501 PP&E 11,357 Total liabilities Partners' capital 16,965 Condensed Statement of Operations Revenue $ 1,981 Expenses Net income (loss) $ (575) For 2008, the difference between the purchase price and our pro rata share of the equity of Savoy was amortized based on Savoy's units of production rate using proved developed oil and gas reserves and amounted to $109,000. For 2009 there was no difference. 5 3.Notes Payable In December 2008, we entered into a new loan agreement with a bank consortium that provides for a $40 million term loan and a $30 million revolving credit facility.At March 31, 2009, we have fully drawn down the $40 million term loan.We have outstanding letters of credit in the amount of $3 million, which leaves $27 million available under the revolver. In connection with the old loan agreements, we entered into two interest rate swap agreements swapping variable rates for fixed rates. The first swap agreement whichcovers $26 million in debt commencedon July 15, 2007 and matures on July 15, 2012. The second swap agreement which covers $10 millioncommenced on December 28, 2007 and matures on December 28, 2011.The two swap agreements fix our interest rate at about 8.3%. At March31, 2009, our interest rates swaps resulted ina liability of about $2.1 million and at December 31, 2008 they resulted ina liability of $2.3 million.The difference of $157,000 is included as areduction in our interest expense.The recorded value of our bank debt approximates fair value as it bears interest at a floating rate. 4.Income Taxes The effective tax rate of about 34% for the three months ended March31, 2009 was calculated using the annual effective rate projection on recurring earnings.Excess tax depletion is the primary reason for the effective rate being less than the statutory rate. 6 ITEM 2. MD&A. THE FOLLOWING DISCUSSION UPDATES THE MD&A SECTION OF OUR 2-K AND SHOULD BE READ IN CONJUNCTION THEREWITH. We are still on track to sell about three million tonsof coal for the year.Through March 31, 2009 we have sold about 662,000 tons at an average price of about $45/ton. Cap on Carbon Emissions On April 17, 2009 the Obama Administration declared that carbon dioxide threatened the planet. The landmark decision lays the ground work for federal efforts to cap carbon emissions. The Environmental Protection Agency (EPA) officials are on record saying they would take a go-slow approach, holding two public hearings in May before the findings are official. After that, any new regulations would go through a public comment period, more hearings and a long review. New regulations driven by the finding could be years away; but,unless superseded by congressional action, the EPA ruling eventually could lead to stricter emissions limits. Under our current contracts, any new taxes or costs relating to these events, can be passed on to the customer. We are unable to determine what effect these events will have on future coaldemand. Liquidity and Capital Resource We plan to fund future mine expansion through a combination of draws from the $30 million revolvingcreditfacility with our banks and cash from operations. We have $27 million available under the revolver due to outstanding letters of credit of $3 million. We have no material off-balance sheet arrangements. Results of Operations During 2009, we sold about 662,000 tons of coal at an average selling price of about $45/ton.During 2008 we sold about 353,000 at about$27/ton. For the remainder of 2009, we expect the average price to be in the $45/ton range. The increase in cost of coal sales and DD&A was due to the significant increase in our coal sales. G&A increasedprimarily to the higher level of operations. Included in 2008 interest expense was about $885,000relating to ourinterest rate swaps. The 2009 amount includes a credit of about $160,000 for the swaps. In addition, we capitalized about $300,000 in interest expense for 2009 compared to $100,000 for 2008. For most of our history, we operated in a loss position and had significant net operating loss carry forwards.At December 31, 2008, we have federal net operating loss carry forwards of about $2.5 million and expect to utilize them in 2009.For calendar year 2008 we had pretax income of about $11.8 million and a tax provision of about $2.9 million. For the quarter ended March 31, 2009 we had pretax income of about $11.6 million and a tax provision of about $3.7 million.We expect these income trends to continue and estimate our effective tax rate to be in the 34% - 38% range for the foreseeable future. New Accounting Pronouncements None of the recent FASB pronouncements had, or will have any material effect on us. 7 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Smaller reporting companies are not required to provide the information required by this item. ITEM 4(T). CONTROLS AND PROCEDURES. Disclosure Controls We maintain a system of disclosure controls and procedures that are designed for the purposes of ensuring that information required to be disclosed in our SEC reports is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms, and that such information is accumulated and communicated to our CEO as appropriate to allow timely decisions regarding required disclosure. As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of our CEO of the effectiveness of the design and operation of our disclosure controls and procedures. Based upon that evaluation, our CEO, who is also our CFO, concluded that our disclosure controls and procedures are effective for the purposes discussed above. There has been no change in our internal control over financial reporting during the quarter ended March 31, 2009 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II—OTHER INFORMATION ITEM 6. EXHIBITS (a) 31.1 SOX 302 Certification - CEO 31.2 SOX 302 Certification - CFO 32 SOX 906 Certification - CEO and CFO SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HALLADOR PETROLEUM COMPANY December 15, 2009 /S/ W. ANDERSON BISHOP W. Anderson Bishop, CFO 8
